         Case 1:17-cr-00248-VSB Document 249 Filed 04/03/20 Page 1 of 2



                                      LAW OFFICE OF

                            Jacob Barclay Mitchell, ESQ.
                                  140 Broadway, Suite 4611
                                 New York, New York 10005

TELEPHONE: (212) 204-2574                              E-MAIL: jacobbarclaymitchell@gmail.com
CELLULAR: (540) 273-3400                               FACSIMILE: (212) 858-7750




April, 3, 2020

Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

RE:       United States v. Richard D. Hart, S1 17 Cr. 248 (VSB)


Dear Judge Broderick:

The defense writes in response to the Court’s Order dated April 3, 2020. Defense
counsel received an email from the BOP today at 1:44pm (four days after defense
counsel electronically mailed it to the appropriate party). The email stated in
entirety, “Your email has been forwarded to the appropriate department.”

Defense counsel responded immediately asking if the BOP intended to/had the
capacity to respond to Mr. Hart’s application and if the BOP had formulated a
position in regard to the application.

As of now, defense counsel has not received a response.

Regardless, defense counsel respectfully suggests that the BOP is overwhelmed
doing everything possible to manage this crisis and will be unable to respond
before the thirty days.

There is legal authority for the Court to waive the exhaustion requirement. Thirty
days is 29 more dangerous and unnecessary days for Mr. Hart to be held in MDC
       Case 1:17-cr-00248-VSB Document 249 Filed 04/03/20 Page 2 of 2



while COVID-19 spreads. Mr. Hart is a non-violent offender who has served a
significant portion of his sentence. By modifying his sentence to home
confinement, Mr. Hart would be able to abide by CDC guidelines to protect his
life.

Thank you for your time and consideration.

Respectfully Submitted,


Jacob Mitchell

cc: David Lewis AUSA
David Abramowicz, AUSA
